Citation Nr: 0207800	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  00-16 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956, and from April 1956 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In addition to service connection for the cause of the 
veteran's death, the appellant (the widow of the veteran) 
seeks entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  In that 
regard, the Board has imposed a temporary stay on the 
adjudication of such claims in accordance with the direction 
of the United States Court of Appeals for the Federal Circuit 
in its decision in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, Nos. 00-
7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rule making which would either explain why 
certain regulations [38 C.F.R. § 3.322 and 38 C.F.R. 
§ 20.1106] are inconsistent on the "hypothetical entitlement" 
issue, or revise the regulations so that they are consistent.  
The temporary stay on adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed 
rulemaking.  Accordingly, the sole issue for review in this 
case is that of entitlement to service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1998.

2.  According to the Certificate of Death, the immediate 
cause of the veteran's death was cardiac arrest, due to, or 
as a consequence of, acute pancreatitis.  

3.  At the time of the veteran's death, service connection 
was in effect for degenerative arthritis of the right knee, 
status post total replacement, evaluated as 30 percent 
disabling; degenerative arthritis of the left knee, status 
post total replacement, evaluated as 30 percent disabling; 
post-traumatic stress disorder, evaluated as 30 percent 
disabling; degenerative arthritis of the left shoulder, 
evaluated as 10 percent disabling; hypertension, evaluated as 
10 percent disabling; and chorioretinopathy of the right eye, 
claimed as amblyopia, evaluated as noncompensably disabling.  

4.  The veteran did not die as a result of a 
service-connected disability, nor did a service-connected 
disability cause or contribute substantially or materially to 
cause his death.  

5.  The appellant's case does not present a question of 
medical complexity or controversy.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).  

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.901(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on June [redacted], 1998.  According to the Certificate 
of Death, the immediate cause of the veteran's death was 
cardiac arrest, due to, or as a consequence of, acute 
pancreatitis.  

At the time of the veteran's death, service connection was in 
effect for degenerative arthritis of the right knee, status 
post total replacement, evaluated as 30 percent disabling; 
degenerative arthritis of the left knee, status post total 
replacement, evaluated as 30 percent disabling; 
post-traumatic stress disorder, evaluated as 30 percent 
disabling; degenerative arthritis of the left shoulder, 
evaluated as 10 percent disabling; hypertension, evaluated as 
10 percent disabling; and chorioretinopathy of the right eye, 
claimed as amblyopia, evaluated as noncompensably disabling.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of 
pancreatitis, or of chronic cardiac (heart) disease.  At the 
time of the veteran's service separation examination in 
August 1973, his heart and endocrine system were entirely 
within normal limits, as was a chest X-ray.  No pertinent 
diagnosis was noted.

During the period from mid-August to early September 1981, 
the veteran was hospitalized at a private medical facility 
for an unrelated medical problem. 
Following private radiographic examination of the veteran's 
chest conducted in February 1984, the clinical impression was 
"normal chest."  

In early October 1984, the veteran was hospitalized at a 
private medical facility with acute onset of midline 
substernal chest pain.  At the time of admission, the veteran 
gave a history of hypertension and pulmonary disease 
consistent with bronchiolitis.  The final diagnoses noted 
were angina pectoris consistent with unstable angina; 
hypokalemia secondary to diuretic therapy; hypertension; and 
a history of bronchiolitis consistent with acute infection.

In June 1990, the veteran was admitted to a private medical 
facility for a left total knee arthroplasty.  On physical 
examination at the time of admission, the veteran's first and 
second heart sounds were normal, with no evidence of gallop 
or murmur.  His blood pressure was 150/86, and his abdomen 
was soft and nontender, with no palpable masses.  

In September 1990, the veteran was hospitalized at a private 
medical facility for acute abdominal pain.  When further 
questioned, the veteran noted that his hypertensive 
medications had recently been changed, and that he was 
currently taking Dyazide.  The veteran was admitted with a 
diagnosis of acute pancreatitis, probably secondary to 
Dyazide diuretic use.  He was treated with bowel rest and 
pain control, and, on this regimen, did extremely well, with 
complete resolution of his symptoms within four days.  During 
the veteran's hospitalization, it was noted that he was 
hypertensive, and required antihypertensive medications.  The 
pertinent diagnoses were pancreatitis, probably 
Dyazide-induced; and hypertension.  

A private electrocardiogram conducted in June 1991 was 
significant for the presence of sinus bradycardia, and 
nonspecific T-wave changes.  The clinical impression noted 
was of "borderline electrocardiogram."  

A private radiographic study of the veteran's chest conducted 
in March 1993 showed the veteran's heart size to be normal, 
with an ectatic aorta.  

At the time of an Agent Orange protocol examination in July 
1993, the veteran stated that, while he had experienced 
hypertension throughout his service career, he was not placed 
on medication.  He was taking medication for control of his 
blood pressure.  On physical examination, his blood pressure 
in the seated position was 162/100, 156/100, and 150/100, 
with a pulse of 72.  His endocrine system was described as 
within normal limits.  X-ray studies showed his heart to be 
within normal limits.  An electrocardiogram was described as 
"abnormal," with T-wave abnormalities suggestive of 
anterolateral ischemia.  

During the course of private outpatient treatment in mid-
November 1993, the veteran described a vague, difficult-to-
describe chest ache radiating to his left arm. Following 
evaluation, the clinical assessment was of chest pain, which 
sounded like "new onset" angina.  In the opinion of the 
examiner, the veteran's pattern appeared stable.  Treatment 
was with medication.  

Private radiographic studies of the veteran's chest conducted 
in November 1993 were compared to similar studies conducted 
in March of that year.  The clinical impression was of no 
interval change or acute process.

On Agent Orange protocol examination in July 1994, the 
veteran showed a normal S1 and S2, with no murmur, rub, or 
gallop, and pulses which were 2 +/2 + throughout.  His 
abdomen was soft and obese, with no tenderness, and positive 
bowel sounds.  

During the course of VA outpatient treatment in December 1994 
and February 1995, the veteran's heart displayed a regular 
rate and rhythm, with a normal S1 and S2, and no murmur.  The 
veteran's abdomen was nontender, with no evidence of 
hepatosplenomegaly, and an electrocardiogram showed no 
clinically significant abnormalities.  

During the course of private outpatient treatment in March 
1996, the veteran gave a history of hypertension, for which 
he took medication.  Reportedly, the veteran had a history of 
angina years earlier, but no recent problems.  

In April 1996, the veteran was hospitalized at a private 
medical facility for an unrelated medical problem.  At the 
time of admission, an electrocardiogram showed a normal sinus 
rhythm with nonspecific T-wave abnormality.  Noted at the 
time was that the veteran's electrocardiogram was abnormal.  

On VA medical examination in September 1997, the veteran 
complained of chest pains.  An electrocardiogram showed a 
normal sinus rhythm.  It was noted that he had a history of 
hypertension, and was currently taking medication.  Seated 
blood pressure readings in the veteran's left arm were 
120/70, 115/65, and 115/65.  The pertinent diagnosis was 
history of hypertension, well controlled.  

During the period from mid-May to early June 1998, the 
veteran was once again hospitalized at a private medical 
facility.  At the time of admission, the veteran gave a 
history of two episodes of typical pancreatitis-type pain, 
which had resolved spontaneously.  According to the veteran, 
he had experienced the acute onset of pain in the epigastric 
area accompanied by nausea and vomiting several hours prior 
to his arrival in the emergency room.  Past medical history 
included angina, hypercholesterolemia, and hypertension.  
Current medications included enteric-coated aspirin, and 
hydrochlorothiazide.  On physical examination, the veteran's 
heart displayed a regular rate and rhythm, with no murmur.  
Blood pressure was 112/66.  Abdominal examination revealed 
severe epigastric tenderness, with decreased bowel sounds, 
but no palpable masses.  The veteran was subsequently 
transferred to the intensive care unit, where he 
progressively weakened, with increasing urinary and 
respiratory failure, experiencing cardiac arrhythmia and full 
arrest on June 2.  The pertinent diagnosis was necrotizing 
hemorrhagic pancreatitis.  

During the course of a personal hearing in August 2000, the 
appellant testified that her husband, the veteran, had "gone 
over to Vietnam three times," and had "caught something over 
there...that caused him to die."  See Transcript, p.3.  The 
appellant's son testified that he had asked the veteran's 
physician if there was a "link" between the veteran's 
hypertension and his pancreatitis, and that his (i.e., the 
veteran's) physician had responded that "he really didn't see 
a link for that."  See Transcript, p.5.  

Analysis

The appellant (the widow of the veteran) seeks service 
connection for the cause of the veteran's death.  In 
pertinent part, it is argued that the veteran's service in 
the Republic of Vietnam caused or contributed in some way to 
his death from pancreatitis.  It is additionally contended 
that there exists some "link" between the veteran's service-
connected hypertension and the ultimate cause of his death, 
i.e., cardiac arrest.  Finally, it is requested that the 
Board obtain the opinion of an independent medical expert 
regarding the relationship (if any) between the veteran's 
service-connected hypertension and his fatal cardial arrest.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  Moreover, where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and endocrinopathy, such as pancreatitis, or cardiac 
disease becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Finally, service connection may be 
granted for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  

In addition to the above, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, acute and 
subacute peripheral neuropathy, respiratory cancers (i.e., 
cancers of the lung, bronchus, larynx, or trachea), soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), or diabetes mellitus 
(Type II).  38 U.S.C.A. § 1116 (West 1991 & Supp. 2001).  
With the exception of diabetes mellitus, these diseases shall 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne, other acne disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 2001).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ, and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2001). 

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of heart disease, or pancreatitis.  In point of 
fact, it is clear that, based on the evidence of record, the 
veteran suffered from neither of those disabilities at a 
point in time in any proximity to his active military 
service.  Nor is it otherwise alleged.  Rather, the crux of 
the appellant's argument is that there exists some "link" 
between the veteran's service-connected hypertension and his 
fatal cardiac arrest, or that his service in the Republic of 
Vietnam in some way resulted in the development of fatal 
pancreatitis.  

The Board notes that, based on the evidence of record, the 
earliest clinical indication of the presence of angina 
pectoris was in 1984, fully 10 years following the veteran's 
final separation from active service.  The earliest clinical 
indication of the presence of pancreatitis is revealed by 
private records of hospitalization dated in September 1990, 
more than 16 years following the veteran's discharge from 
service.  

The Board observes that as late as September 1997, the 
veteran displayed a normal sinus rhythm, and a "normal" 
electrocardiogram.  His heart was not enlarged, and no 
murmurs were heard.  Seated blood pressures were 120/70, 
115/65, and 115/65, resulting in a diagnosis of "well 
controlled" hypertension.

The Board concedes that, at the time of the veteran's 
terminal hospitalization during the months of May and June 
1998, there was noted a history of coronary artery disease, 
as well as hypertension.  However, at no time was it 
indicated, or for that matter, even implied that the 
veteran's hypertension played any part in his fatal cardiac 
arrest.  Rather, the clear weight of the evidence is to the 
effect that the veteran's death on June [redacted], 1998 was the 
result of necrotizing hemorrhagic pancreatitis which resulted 
in increasing urinary and respiratory failure, leading to 
cardiac arrhythmia, and subsequent cardiac arrest.  

As noted above, pancreatitis is not one of those specified 
disabilities for which service connection might be granted on 
a presumptive basis based on exposure to Agent Orange in the 
Republic of Vietnam.  Nor has it been demonstrated that the 
veteran's fatal pancreatitis was in any way related to any 
incident or incidents of his period of active military 
service.  Hypertension, for which service connection was in 
effect at the time of the veteran's death, is likewise not 
shown to have played any part in the veteran's fatal cardiac 
arrest.  Under such circumstances, and absent evidence that a 
service-connected disability or disabilities caused or 
contributed substantially or materially to the veteran's 
death, service connection for the cause of death must be 
denied.  

In reaching this determination, the Board has given due 
consideration to the request of the appellant's accredited 
representative that the Board obtain the opinion of an 
independent medical expert.  However, based on the available 
evidence, it does not appear that the veteran's case presents 
a question of such medical complexity or controversy as to 
require such an opinion.  38 C.F.R. § 20.901(d) (2001).  The 
Board has further given due consideration to the provisions 
of the recently-passed Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and it's 
implementing regulations, as those provisions redefine the 
obligations of the VA with respect to the duty to assist, and 
the enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the claimant in the development of all 
facts pertinent to her claim.  To that end, in correspondence 
of January 2001, the appellant was informed of the VA's 
obligations under the new act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been procured.  Accordingly, the Board is of 
the opinion that no further duty to assist the appellant 
exists in this case.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

